Exhibit 10.1 

 

PROFESSIONAL SERVICES AGREEMENT

 

THIS PROFESSIONAL SERVICES AGREEMENT (this “Agreement”) is made as of April 16,
2013 (the “Effective Date”) by and between Blugrass Energy Inc., a Nevada
corporation (the “Company”) and Excellere Capital Group LLC, a Texas limited
liability company (the “Contractor”).

 

WHEREAS, the Company desires to engage the Contractor to perform certain
services for the Company, and the Contractor desires to perform such services
for the Company.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms, and subject to the conditions,
hereinafter set forth, the parties hereto agree as follows:

 

1.      Engagement. The Contractor agrees to provide, and the Company agrees to
accept, the services described in Exhibit A (the “Services”) in accordance with
the terms and conditions of this Agreement. The Contractor shall control the
manner in which the Services are provided, giving due consideration to the
requests of the Company.

 

2.      Compensation. The Company agrees to pay the Contractor compensation for
the Services during the term of this Agreement in accordance with the rates set
forth in Exhibit A.

 

3.      Term and Termination.

 

a.      The term of this Agreement shall begin on the Effective Date and
continue until completion of the Services, unless earlier terminated in
accordance with this Agreement.

 

b.      The Company may terminate this Agreement, with or without cause, upon
ten (10) days’ notice. The Company also may terminate this Agreement by giving
written notice thereof if the Contractor continues to breach any provision of
this Agreement ten (10) days after the receipt of notice to cure any such
breach.

 

4.      Personnel.

 

a.      The Contractor represents and warrants that its personnel have the
experience, knowledge, training and skill required to provide the Services.

 

5.      Confidentiality.

 

a.      The Contractor acknowledges that material and information that may come
into its possession or knowledge in connection with the performance of the
Services may include trade secrets and other confidential and proprietary data
of the Company (collectively, “Confidential Information”).

 

1

 



b.      The Contractor agrees that it shall not disclose or otherwise make known
to any person any Confidential Information belonging to the Company without the
express prior written consent of the Company. The Contractor will not use such
Confidential Information for any purpose other than fulfilling its obligations
under this Agreement.

 

c.      Upon termination of this Agreement, the Contractor shall immediately
return to the Company all copies, in whatever form, of any and all Confidential
Information of the Company.

 

d.      The provisions of this Section 5 shall survive any termination of this
Agreement.

 



6.      Relationship of the Parties.

 

a.      It is expressly understood and agreed that the Contractor will remain at
all times an independent contractor and that nothing contained herein shall be
construed to be inconsistent with such status. The Contractor shall not take any
actions or make any representations to any person or entity that would suggest
that any relationship other than an independent contractor relationship exists
between the Company and the Contractor. In no event shall an employee of one
party be considered to be an employee of the other, and neither party shall have
any duty to provide or maintain any insurance or other employee benefits on
behalf of the other party or the other party’s employees, independent
contractors or agents.

 

b.      Nothing contained in this Agreement shall be construed as constituting a
partnership or joint venture or the relationship of principal/agent between the
parties.

 

c.      The Contractor shall have no right or authority to assume or create any
obligations on behalf of the Company, express or implied, and the Contractor
shall not represent to any person or entity that it has such authority or that
it serves the Company in any capacity other than as an outside independent
contractor.

 

7.      Modification and Waiver. This Agreement may be amended, modified,
superseded or cancelled and any of the terms, covenants or conditions hereof may
be waived only in a writing signed by both parties hereto. No waiver by any
party of any condition, or the breach of any term or covenant contained herein,
whether by conduct or otherwise, in any one or more instances, shall be
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or of the breach of any other term or covenant set
forth herein.

 

2

 



8.      Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of TEXAS (without regard to
its choice of law rules).

 

 

[SIGNATURE PAGE FOLLOWS]



3

 



IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the Effective Date.

 

 



  COMPANY:       Blugrass Energy Inc.           By: /s/ H. Stephen Bargo   Name:
H. Stephen Bargo   Title: Officer               CONTRACTOR:       Excellere
Capital Group LLC           By: /s/ H. Stephen Bargo   Name: H. Stephen Bargo  
Title: Member

 





4

 

EXHIBIT A

 

 

Services

 

The Company has retained the Contractor to provide the following Services:

 

Øprovide management and other staffing to the Company;

Øengage professional advisors and provide interim financing to bring the
Company’s regulatory filings current; and  Øexplore financing and acquisition
opportunities for the Company.

 

 

Compensation

 

The Contractor shall be compensated for providing the Services as follows:

 

The Company will issue to the Contractor an aggregate of 15,000,000 shares of
the Company’s common stock immediately following the reverse stock split, which
will represent 89% of the outstanding shares.

 

 



4

